Citation Nr: 0727413	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for traumatic arthritis of 
both knees as secondary to service-connected residuals of a 
shell fragment wound, right foot with fracture os calcis, 
arthritis, and posterior tibial neuropathy.  



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1967 to September 
1970.  His decorations include the Purple Heart Medal and the 
Vietnam Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent medical evidence of record supports a finding that 
the veteran has traumatic arthritis of both knees and that 
there is a medical relationship between that disability and 
service-connected residuals of a shell fragment wound, right 
foot with fracture os calcis, arthritis, and posterior tibial 
neuropathy.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
traumatic arthritis of both knees is proximately due to and a 
result of service-connected residuals of a shell fragment 
wound, right foot with fracture os calcis, arthritis, and 
posterior tibial neuropathy.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the veteran in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran essentially asserts that he has traumatic 
arthritis of both knees secondary to his service-connected 
disabilities that resulted from him stepping on a land mine 
while serving in the United States Air Force in the Republic 
of Vietnam.

He is service connected, in pertinent part, for residuals of 
a shell fragment wound of the right foot, with facture 
residuals and arthritis of the ankle.  He also has peripheral 
neuropathy secondary to diabetes that is also service 
connected.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a February 2004 letter, a doctor of osteopathic medicine 
reported that the veteran was developing arthritis in his 
right and left knees secondary to gait impairment due to the 
service connected pathology of the right foot.  In March 
2004, he also reported that an MRI from March 2002 revealed 
torn cartilage of the medial meniscus of the left knee, as 
well as subluxation of the right patella.  Outpatient VA 
treatment records from May 2005 show that the veteran 
recently had x-rays of both knees done outside of the VA 
system.  The x-rays were reviewed and the conclusion was 
arthritic changes of both knees.  As the competent medical 
evidence of record shows that the veteran currently has 
traumatic arthritis of both knees, the remaining question is 
whether or not this disability is proximately due to, the 
result of, or aggravated by a service-connected disability.  
See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

In February 2004, the veteran's private physician opined that 
as a result of his abnormal gait, the veteran was developing 
arthritis of both knees.  In March 2004, he further explained 
that the veteran has had chronic knee problems for years 
after his shrapnel wounds, secondary to stepping on a land 
mine.  In April 2004, a VA examiner opined that the veteran's 
knee pain was related to his altered gait, which is secondary 
to his right foot deformity.  

Based on the weight of the evidence of record, including 
particularly the x-rays noted in the VA outpatient treatment 
records and the opinions of both VA and non-VA physicians 
regarding the etiology of the veteran's arthritis, the Board 
concludes that it is at least as likely as not that the 
veteran has traumatic arthritis of both knees that is 
medically related to service-connected residuals of a shell 
fragment wound, right foot with fracture os calcis, 
arthritis, and posterior tibial neuropathy.  Accordingly, 
resolving reasonable doubt in the veteran's favor, service 
connection for traumatic arthritis of both knees is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for traumatic arthritis of 
both knees as secondary to service-connected residuals of a 
shell fragment wound, right foot with fracture os calcis, 
arthritis, and posterior tibial neuropathy is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


